Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 10, 13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roh (US Pub No.: 2015/0134080).
Regarding claim 1, Roh (US Pub No.: 2015/0134080) discloses a powered lower-body exoskeleton comprising (a wearable robot disclosed to be worn on the legs of the user is present in the abstract): a first upper support structure configured to be coupled to a region of a user above a first joint of the user (figure 1 part 141, which is above a knee joint); a first lower support structure configured to be coupled to a region of the user below the joint of the user (figure 1 part 142, which is below a knee joint); a first actuator fixed with respect to the first upper support structure (a driver 150 is disclosed at being parts 131, 132, and 133 in [0068]. The actuator 132 is considered to be fixed in place with respect to the first support structure 141 as, while a direct connection is not explicitly shown in figure 1, part 132 is at the knee while part 141 is just above the actuator on the thigh. As such, the location of 131 is fixed with respect to 141); a first exoskeleton link having a first end and a second end (figure 1 part 121, which is above a knee joint. The first end would be the bottommost end connected to part 132 and the topmost end would be the second end closest to part 141, both shown in figure 1), the first end being coupled to the first actuator (the first end of 121 is coupled to 132 in figure 1 that has an actuator in [0068]) and the second end being coupled to the first lower support structure (the second end of 121 would be connected to 141), wherein the first actuator is configured to selectively move the first exoskeleton link in response to an actuator command (control of an actuator via a controller is disclosed in [0087]); a first electromyography (EMG) sensor (detailed in [0072]) configured to generate first EMG sensor data based on a muscle contraction of a muscle of the user (also detailed in [0072]); and a controller communicatively coupled to the first EMG sensor and to the first actuator (disclosed in [0120]), the controller configured to: receive the first EMG sensor data from the first EMG sensor the controller receives sensed data from an EMG in [0120]); and communicate a first actuator command that is based on the first EMG sensor data to the first actuator to cause the first actuator to impart an actuator force on the first exoskeleton link to cause the first exoskeleton link to move the controller would take an EMG signal to actuate a driver in [0122]); wherein the powered lower-body exoskeleton has no load-bearing interface to receive an external load (no load bearing interface to receive an external load is disclosed in Roh), and the powered lower-body exoskeleton has no load-bearing ground contact configured to transfer an external load to the ground (while a foot gear 140 is shown in figure 1, a transfer of a load through this part to the floor is not disclosed).
Regarding claim 9, Roh discloses the powered lower-body exoskeleton of claim 1, wherein the first EMG sensor comprises an electrode (an EMG electrode is disclosed in [0072]) configured to: engage the user proximate the muscle (as the electrode is attached to the skin and measures changes in muscle fibers, it stands to reason that the electrode of [0072] would be placed proximate to a user’s muscle); detect an electrochemical reaction in the muscle corresponding to the muscle contraction of the muscle (disclosed in [0072]); and generate the first EMG sensor data in response to detecting the electrochemical reaction in the muscle (a measuring of an EMG signal is disclosed in [0072]. As the signal is later modified in [0116]-[0120] for use with a controller in [0121], the signal is a sensor data that is generated by the EMG sensor).
Regarding claim 10, Roh discloses the powered lower-body exoskeleton of claim 9, wherein the electrode is a skin electrode configured to engage a skin surface of the user proximate the muscle (skin placement is disclosed in [0072]).
Regarding claim 13, Roh discloses the powered lower-body exoskeleton of claim 1, wherein the actuator command comprises a gain component (as an amplifier is disclosed in [0116], a gain component is taken to be present in Roh), wherein the actuator command is directly proportional to a magnitude component of the first EMG sensor data by a factor of the gain component (as an amplification ratio of 1000:1 is disclosed in [0116], the magnitude of a sensed EMG data would directly affect the gain of the signal that is then used to control an actuator in [0121]).
Regarding claim 18, Roh discloses the powered lower-body exoskeleton of claim 1. However, Roh as detailed in claim 1 does not teach an instance wherein the first upper support structure is configured to be coupled to a pelvic region, and comprises a waist belt. However, it is argued that Roh would teach an instance wherein the first upper support structure is configured to be coupled to a pelvic region, and comprises a waist belt when the first upper support structure is part 110 in figures 1-2. Here, the second structure would then be part 141 with the actuator being part 131 that is between the belts)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Roh (US Pub No.: 2015/0134080) in view of Sankai (US Pub No.: 2008/0234608).
Regarding claim 2, Roh discloses the powered lower-body exoskeleton of claim 1. However, the current embodiment of Roh does not disclose an instance wherein: the first joint is a hip joint of the user; the region of the user above the first joint of the user is a pelvic region; the region of the user below the first joint of the user is a thigh region; and the first EMG sensor is configured to be coupled to a muscle in the thigh region of the user.
However, Roh can be configured to teach an instance wherein: the first joint is a hip joint of the user (when the first joint is at part 131 in figure 1); the region of the user above the first joint of the user is a pelvic region (the region above part 131 would be the pelvic region as [0068] discloses part 131 as being at the hip); the region of the user below the first joint of the user is a thigh region (the thigh region would be below the hip of a user of Roh).
However, Roh does not disclose an instance wherein the first EMG sensor is configured to be coupled to a muscle in the thigh region of the user. 
Instead, Sankai (US Pub No.: 2008/0234608) teaches an instance wherein the first EMG sensor is configured to be coupled to a muscle in the thigh region of the user (in [0124] and figure 2, the EMG sensors are disclosed as being on the thighs of the user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the EMG sensors of Sankai into the device of Roh as the EMG sensors of Sankai would specifically sense a myoelectric potential corresponding to the hip and thighs of a user, as per [0124]. While Roh does disclose a more comfortable placement of sensors therein, the sensor placement of Sankai would better capture the muscle potentials of an upper leg of a user.
Regarding claim 3, Roh in view of Sankai would teach the powered lower-body exoskeleton of claim 2,  wherein Roh discloses that the first upper support structure comprises a strap configured to be wrapped about a waist of the user (being the waist gear 110 in figure 1), and the first lower support structure comprises a strap configured to be wrapped about a thigh of the user (being the lower leg parts 141 in figure 1).
Regarding claim 4, Roh discloses the powered lower-body exoskeleton of claim 1 wherein: the first joint is a knee joint of the user (part 132 in figure 1 is at the knee); the region of the user above the first joint of the user is a thigh region (being the part above 132 at parts 121 and 141); the region of the user below the first joint of the user is a calf region (a calf region would be below the knee joint of the user of Roh). However, Roh does not disclose that the first EMG sensor is configured to be coupled to a muscle in the thigh region of the user. Instead, Sankai (US Pub No.: 2008/0234608) does disclose an instance wherein the first EMG sensor is configured to be coupled to a muscle in the thigh region of the user (in [0124] and figure 2, the EMG sensors are disclosed as being on the thighs of the user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the EMG sensors of Sankai into the device of Roh as the EMG sensors of Sankai would specifically sense a myoelectric potential corresponding to the hip and thighs of a user, as per [0124]. While Roh does disclose a more comfortable placement of sensors therein, the sensor placement of Sankai would better capture the muscle potentials of an upper leg of a user.
Regarding claim 5, Roh in view of Sankai teach the powered lower-body exoskeleton of claim 4 wherein Roh teaches that the first upper support structure comprises a strap configured to be wrapped about a thigh of the user (being at part 141 in figure 1), and the first lower support structure comprises a strap configured to be wrapped about a calf of the user (at part 142 in figure 1).
Regarding claim 6, Roh discloses the powered lower-body exoskeleton of claim 1 wherein: the first joint is a hip joint of the user (being at part 131 in figure 1); the region of the user above the first joint of the user is a pelvic region (the pelvic region of a user would be above the hip joint 131); the region of the user below the first joint of the user is a thigh region (a user’s thigh is below part 131 in figure 1); a second upper support structure configured to be coupled to the thigh region of the user (figure 1 part 141) ; a second lower support structure configured to be coupled to a calf region of the user (figure 1 part 142); a second actuator fixed with respect to the second upper support structure (the second actuator 132 is taken to be fixed to the second support structure 121 via the first exoskeleton link 121); a second exoskeleton link having a first end and a second end  (figure 1 part 122, which is below a knee joint), the first end of the second exoskeleton link being coupled to the second actuator (being the top most part of 122 that is connected to part 132) and the second end of the second exoskeleton link being coupled to the second lower support structure (the second end of part 122 could be the lower part of 122 that would still have a connection to part 142), wherein the second actuator is configured to selectively move the second exoskeleton link in response to an actuator command (control of a driver 150 is disclosed in [0122], wherein the driver would control a knee and a hip actuation in [0087]); and a second EMG sensor configured to generate second EMG sensor data based on a muscle contraction of a muscle of the user (as the EMG sensors are disclosed as parts 330 and 340 in [0087], a second EMG sensor is present in Roh); wherein the controller is communicatively coupled to the second EMG sensor and to the second actuator [0122], the controller configured to: receive the second EMG sensor data from the second EMG sensor (disclosed in [0122]); and communicate a second actuator command that is based on the second EMG sensor data to the second actuator to cause the second actuator to impart an actuator force on the second exoskeleton link to cause the second exoskeleton link to move (as the EMG sensing in 330 and 340 would generate two EMG signals that are used to control the driver part 150 that is in both 131 and 132 in [0087], the second set of EMG data would actuate a second actuator to cause the second link 122 to move..
From here, Sankai (US Pub No.: 2008/0234608) does disclose an instance wherein the first EMG sensor is configured to be coupled to a muscle in the thigh region of the user (in [0124] and figure 2, the EMG sensors are disclosed as being on the thighs of the user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the EMG sensors of Sankai into the device of Roh as the EMG sensors of Sankai would specifically sense a myoelectric potential corresponding to the hip and thighs of a user, as per [0124]. While Roh does disclose a more comfortable placement of sensors therein, the sensor placement of Sankai would better capture the muscle potentials of an upper leg of a user.
Regarding claim 14, Roh would teach the powered lower-body exoskeleton of claim 13. However, ROh does not teach an instance wherein the gain component is at least partially based on a calibration value. Instead, Sankai would teach an instance wherein the gain component is at least partially based on a calibration value (Sankai teaches a calibration for a detecting of a biosignal in [0017]. When incorporated into Roh, the calibration would be used to calibrate the sensing and processing of the sensed data by the sensors of Roh). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the calibration of the biosignal detection of a user (which is disclosed for a myoelectric evaluation in [0020]) for the purpose of providing a means to correct a sensed value that is used to drive an exoskeleton, with the correction disclosed in [0017] of Sankai.
Regarding claim 15, Roh in view of Sankai teach the powered lower-body exoskeleton of claim 14, wherein the calibration value is based on a predetermined maximum voluntary contraction of the muscle of the user (as the calibration of Sankai is based off of the myoelectric potential of a wearer, as per [0029], the maximum contraction of a wearer is a factor in the calibration of Sankai). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the calibration of the biosignal detection of a user (which is disclosed for a myoelectric evaluation in [0020]) for the purpose of providing a means to correct a sensed value that is used to drive an exoskeleton, with the correction disclosed in [0017] of Sankai.
Regarding claim 16, Roh in view of Sankai teach the powered lower-body exoskeleton of claim 14, wherein Sankai discloses that the calibration value is based on an estimated present maximum voluntary contraction  (as the calibration of Sankai is based off of the myoelectric potential of a wearer, as per [0029], with an estimation of a muscular torque for a calibration disclosed in [0107]. As a torque would be a result of a contraction, an estimation of a contraction would be taken into account by Sankai), wherein the estimated present maximum voluntary contraction is based on a predetermined maximum voluntary contraction of the muscle of the user (as a maximum torque would be applied during a maximum contraction, and as [0107]-[0108] discloses an estimation of a torque for use in the calibration controlling process, this is taken to be present in Sankai) and on an estimated fatigue level of the muscle of the user (as the torque output by a muscle would decrease when the muscle is fatigued, the estimated torque of [0107]-[0108] is taken to teach an estimated fatigue level of the user’s muscle during a calibration). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the calibration of the biosignal detection of a user (which is disclosed for a myoelectric evaluation in [0020]) for the purpose of providing a means to correct a sensed value that is used to drive an exoskeleton, with the correction disclosed in [0017] of Sankai.
Regarding claim 17, Roh discloses the powered lower-body exoskeleton of claim 1 further comprising: a suspension mechanism configured to be worn over shoulders of the user (shown visually as a part of part 200 in figure 1).
However, Roh does not specifically disclose that the suspension mechanism configured to couple to the first upper support structure. Instead, Sankai does teach a suspension mechanism configured to be worn over shoulders of the user (shown in figure 2 part 36), the suspension mechanism configured to couple to the first upper support structure (a connection between part 36 that is connecting to an upper support part 30, that is disclosed as being a waist belt [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a connection between part 200 of Roh to the support system  of Roh as present within Sankai for the purpose of providing a means to connect a controller system to the actuators of a device that was not disclosed in Roh. This would provide a connection between the controller and actuators of Roh to provide a means to transmit a control signal to an actuator. 
Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Roh (US Pub No.: 2015/0134080) in view of Sankai (US Pub No.: 2008/0234608) in further view of Witherspoon (US Pub No.: 2018/0049903).
Regarding claim 7, Roh in view of Sankai teach the powered lower-body exoskeleton of claim 6. However, said combination does not further comprise a harness mechanism configured to be coupled to a footwear of the user, the harness mechanism configured to inhibit movement of the second exoskeleton link in a downward direction, and to inhibit rotation of the second exoskeleton link about a calf of the user.
Instead, Witherspoon (US Pub No.: 2018/0049903) would teach a harness mechanism configured to be coupled to a footwear of the user (being the harness 110 in figure 1 that is coupled to a footwear in figure 1 via parts 115, 120, and 130), the harness mechanism configured to inhibit movement of the second exoskeleton link in a downward direction (when incorporated into Roh and Sankai, the cuff of Witherspoon would be attached to the exoskeleton of Roh and Sankai. The cuff, as it applies pressure to a user, would prevent slippage of an exoskeleton that is attached to it), and to inhibit rotation of the second exoskeleton link about a calf of the user (as the harness is on the calf of the user, as disclosed in [0016], the attachment to the calf would inhibit a rotation of a link with respect to the calf as the cuff would resist the rotation of an exoskeleton link that is attached to the calf). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cuff of Witherspoon into the devices of Roh and Sankai for the purpose of providing a harness that would “distribute loads comfortably and evenly across one or more segments of the human body” as per the abstract of Witherspoon.
Regarding claim 8, Roh in view of Sankai and Witherspoon teach the powered lower-body exoskeleton of claim 7, wherein Witherspoon would teach that the harness mechanism has no rigid structure that contacts the ground (the harness of Witherspoon, while extending towards the shoe of a user in figure 1, does not contact the ground with a rigid structure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cuff of Witherspoon into the devices of Roh and Sankai for the purpose of providing a harness that would “distribute loads comfortably and evenly across one or more segments of the human body” as per the abstract of Witherspoon.
Claim(s) 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over over Roh (US Pub No.: 2015/0134080) in view of Herr (US Pub No.: 2015/0173918).
Regarding claim 11, Roh discloses the powered lower-body exoskeleton of claim 9. However, Roh does not disclose an instance wherein the electrode is a subcutaneous electrode configured to be disposed under a skin surface of the user proximate the muscle. Instead, Herr (US Pub No.: 2015/0173918) discloses an instance wherein the electrode is a subcutaneous electrode configured to be disposed under a skin surface of the user proximate the muscle (an implanted electrode on the epimesial surface of a muscle for sensing is disclosed in [0057]. This is taken to teach a subcutaneous electrode for sensing). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an implanted electrode for sensing as present in Herr for the purpose of mitigating problems with a surface EMG sensing disclosed in [0055] like subcutaneous fat thickness interfering with a sensed signal.
Regarding claim 12, Roh discloses the powered lower-body exoskeleton of claim 9. However, Roh does not disclose an instance wherein the electrode is further configured to be inserted into the muscle. Instead, Herr (US Pub No.: 2015/0173918) discloses an instance wherein the electrode is further configured to be inserted into the muscle (an implanted electrode wuthin a muscle for sensing is disclosed in [0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an implanted electrode for sensing as present in Herr for the purpose of mitigating problems with a surface EMG sensing disclosed in [0055] like subcutaneous fat thickness interfering with a sensed signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hyun (US Pub No.: 2017/0360644) discloses an exoskeleton with a plurality of support links including 240L, 250L, 240R, and 250R. Barnes (US Patent No.: 10,124,484) was considered for electrode details in paragraph 16 (or column 5 lines 9-21).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774